Citation Nr: 1539181	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to January 2008.  His awards include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In addition to the paper claims file in this case, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDING OF FACT

Competent and credible evidence indicates the Veteran's tinnitus arose in service and has continued since.


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus that he reports began during his period of active duty service.  Specifically, he has described experiencing a bilateral ringing or "chirping" in his ears after his ship was in close proximity to a rocket attack.  VA has conceded in-service acoustic trauma based on the Veteran's military occupational specialty.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After review of the evidence, the Board finds that service connection for tinnitus is warranted.

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  The Board finds that the Veteran's statements are sufficient to establish service connection in this instance.

The Board acknowledges that, although the Veteran has recently described initial onset of his tinnitus during deployment and continuation of the tinnitus after that time, he denied "ringing of the ears" on his November 2005 post-deployment questionnaire.  However, he also reported frequent exposure to "excessive or loud noises without ear plugs or protection" on subsequent in-service health questionnaires completed in September 2006 and October 2007, and, as already noted, VA has conceded in-service acoustic trauma.  Viewed in the context of the evidence as a whole, the Board finds the Veteran's reports of tinnitus that began in service and has continued since both competent and credible.

The Board also acknowledges that the only medical opinion of record is against the Veteran's claim.  Specifically, a 2013 VA examiner cited the absence of hearing loss or of a shift in the Veteran's hearing acuity, as well as his failure to report tinnitus on a post-deployment questionnaire, as the bases for her negative conclusion.  However, the Veteran's in-service audiograms do document a shift in his bilateral hearing acuity at 6000 Hertz, which the examiner failed to discuss.  Moreover, the examiner did not adequately consider the Veteran's competent and credible lay statements regarding the onset and continuation of his tinnitus.  Accordingly, the Board affords the opinion little probative value.

In short, in light of the positive and negative evidence of record, including the Veteran's reports of tinnitus that began in service and has continued since, which the Board finds competent and credible, the evidence is at least in equipoise regarding whether his current tinnitus was incurred in service.  See Fountain, 27 Vet. App. at 272.  Thus, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015).


ORDER

Service connection for tinnitus is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


